Exhibit 10(g)



FPL GROUP, INC.
AMENDED AND RESTATED LONG TERM INCENTIVE PLAN




          SECTION 1.  

Purpose.  The purpose of this Amended and Restated Long Term Incentive Plan (the
"Plan") of FPL Group, Inc. (together with any successor thereto, the
"Corporation") is (a) to promote the identity of interests between shareholders
and employees of the Corporation by encouraging and creating significant
ownership of common stock of the Corporation by officers and other salaried
employees of the Corporation and its subsidiaries; (b) to enable the Corporation
to attract and retain qualified officers and employees who contribute to the
Corporation's success by their ability, ingenuity and industry; and (c) to
provide meaningful long-term incentive opportunities for officers and other
employees who are responsible for the success of the Corporation and who are in
a position to make significant contributions toward its objectives.


          SECTION 2.  Definitions.  In addition to the terms defined elsewhere
in the Plan, the following shall be defined terms under the Plan:


                    2.01.   "Award" means any Performance Award, Option, Stock
Appreciation Right, Restricted Stock, Deferred Stock, Dividend Equivalent, or
Other Stock-Based Award, or any other right or interest relating to Shares or
cash, granted to a Participant under the Plan.


                    2.02.   "Award Agreement" means any written agreement,
contract, or other instrument or document evidencing an Award.


                    2.03.   "Board" means the Board of Directors of the
Corporation.


                    2.04.   "Cause" shall mean, unless otherwise defined in an
Award Agreement, (i) repeated violations by the Participant of the Participant's
obligations to the Corporation (or the applicable employer affiliate of the
Corporation) (other than as a result of incapacity due to physical or mental
illness) which are demonstrably willful and deliberate on the Participant's
part, which are committed in bad faith or without reasonable belief that such
violations are in the best interests of the Corporation (or the applicable
employer affiliate of the Corporation) and which are not remedied in a
reasonable period of time after receipt of written notice from the Corporation
specifying such violations or (ii) the conviction of the Participant of a felony
involving an act of dishonesty intended to result in substantial personal
enrichment at the expense of the Corporation or its affiliated companies.


                    2.05.   "Change of Control" and related terms are defined in
Section 9.


                    2.06.   "Code" means the Internal Revenue Code of 1986, as
amended from time to time. References to any provision of the Code shall be
deemed to include successor provisions thereto and regulations thereunder.


                    2.07.   "Committee" means the Compensation Committee of the
Board, or such other Board committee as may be designated by the Board to
administer the Plan, or any subcommittee of either; provided, however, that the
Committee, and any subcommittee thereof, shall consist of three or more
directors, each of whom is a "disinterested person" within the meaning of Rule
16b-3 under the Exchange Act.


                    2.08.   "Corporation" is defined in Section 1.


                    2.09.   "Covered Employee" has the same meaning as set forth
in section 162(m) of the Code, and successor provisions.


                    2.10.   "Deferred Stock" means a right, granted to a
Participant under Section 6.05, to receive Shares at the end of a specified
deferral period.


                    2.11.   "Disability" shall mean, unless otherwise defined in
an Award Agreement, the absence of the Participant from the Participant's duties
with the Corporation (or the applicable employer affiliate of the Corporation)
for 180 consecutive business days as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Corporation or its insurers and acceptable to the Participant or
the Participant's legal representative (such agreement as to acceptability not
to be withheld unreasonably)


                    2.12.   "Dividend Equivalent" means a right, granted to a
Participant under Section 6.03, to receive cash, Shares, other Awards, or other
property equal in value to dividends paid with respect to a specified number of
Shares.


                    2.13.   "Exchange Act" means the Securities Exchange Act of
1934, as amended from time to time. References to any provision of the Exchange
Act shall be deemed to include successor provisions thereto and regulations
thereunder.


                    2.14.   "Fair Market Value" means, with respect to Shares,
Awards, or other property, the fair market value of such Shares, Awards, or
other property determined by such methods or procedures as shall be established
from time to time by the Committee. Unless otherwise determined by the
Committee, the Fair Market Value of Shares as of any date shall be the closing
sales price on that date of a Share as reported in the New York Stock Exchange
Composite Transaction Report; provided, that if there were no sales on the
valuation date but there were sales on dates within a reasonable period both
before and after the valuation date, the Fair Market Value is the weighted
average of the closing prices on the nearest date before and the nearest date
after the valuation date. The average is to be weighed inversely by the
respective numbers of trading days between the selling dates and the valuation
date.


                    2.15.   "Incentive Stock Option" means an Option that is
intended to meet the requirements of Section 422 of the Code.


                    2.16.   "Non-Qualified Stock Option" means an Option that is
not intended to be an Incentive Stock Option.


                    2.17.   "Option" means a right, granted to a Participant
under Section 6.06, to purchase Shares, other Awards, or other property at a
specified price during specified time periods. An Option may be either an
Incentive Stock Option or a Non-Qualified Stock Option.


                    2.18.   "Other Stock-Based Award" means a right, granted to
a Participant under Section 6.08, that relates to or is valued by reference to
Shares.


                    2.19.   "Participant" means a person who, as an officer or
salaried employee of the Corporation or any Subsidiary, has been granted an
Award under the Plan.


                    2.20.   "Performance Award" means a right, granted to a
Participant under Section 6.02, to receive cash, Shares, other Awards, or other
property the payment of which is contingent upon achievement of performance
goals specified by the Committee.


                    2.21.   "Performance-Based Restricted Stock" means
Restricted Stock that is subject to a risk of forfeiture if specified
performance criteria are not met within the restriction period.


                    2.22.   "Plan" is defined in Section 1.


                    2.23.   "Restricted Stock" means Shares, granted to a
Participant under Section 6.04, that are subject to certain restrictions and to
a risk of forfeiture.


                    2.24.   "Rule 16b-3" means Rule 16b-3, as from time to time
amended and applicable to Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.


                    2.25.   "Shares" means the Common Stock, $.01 par value, of
the Corporation and such other securities of the Corporation as may be
substituted for Shares or such other securities pursuant to Section 10.


                    2.26.   "Stock Appreciation Right" means a right, granted to
a Participant under Section 6.07, to be paid an amount measured by the
appreciation in the Fair Market Value of Shares from the date of grant to the
date of exercise of the right, with payment to be made in cash, Shares, other
Awards, or other property as specified in the Award or determined by the
Committee.


                    2.27.   "Subsidiary" means any corporation (other than the
Corporation) with respect to which the Corporation owns, directly or indirectly,
50% or more of the total combined voting power of all classes of stock. In
addition, any other related entity may be designated by the Board as a
Subsidiary, provided such entity could be considered as a subsidiary according
to generally accepted accounting principles.


                    2.28.   "Year" means a calendar year.


          SECTION 3.  Administration.


                    3.01.   Authority of the Committee. The Plan shall be
administered by the Committee. The Committee shall have full and final authority
to take the following actions, in each case subject to and consistent with the
provisions of the Plan:


                              (i)    to select and designate Participants;


                              (ii)    to designate Subsidiaries;


                              (iii)    to determine the type or types of Awards
to be granted to each Participant;


                              (iv)    to determine the number of Awards to be
granted, the number of Shares to which an Award will relate, the terms and
conditions of any Award granted under the Plan including, but not limited to,
any exercise price, grant price, or purchase price, any restriction or
condition, any schedule for lapse of restrictions or conditions relating to
transferability or forfeiture, exercisability, or settlement of an Award, and
waivers or accelerations thereof, and waiver of performance conditions relating
to an Award, based in each case on such considerations as the Committee shall
determine), and all other matters to be determined in connection with an Award;


                              (v)    to determine whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price of an
Award may be paid, in cash, Shares, other Awards, or other property, or an Award
may be cancelled, forfeited, or surrendered;


                              (vi)    to determine whether, to what extent, and
under what circumstances cash, Shares, other Awards, or other property payable
with respect to an Award will be deferred either automatically, at the election
of the Committee, or at the election of the Participant;

                              (vii)    to prescribe the form of each Award
Agreement, which need not be identical for each Participant;


                              (viii)    to adopt, amend, suspend, waive, and
rescind such rules and regulations and appoint such agents as the Committee may
deem necessary or advisable to administer the Plan;


                              (ix)    to correct any defect or supply any
omission or reconcile any inconsistency in the Plan and to construe and
interpret the Plan and any Award, rules and regulations, Award Agreement, or
other instrument hereunder; and


                              (x)    to make all other decisions and
determinations as may be required under the terms of the Plan or as the
Committee may deem necessary or advisable for the administration of the Plan.


                    3.02.   Manner of Exercise of Committee Authority. Unless
authority is specifically reserved to the Board under the terms of the Plan, or
applicable law, the Committee shall have sole discretion in exercising such
authority under the Plan. Any action of the Committee with respect to the Plan
shall be final, conclusive, and binding on all persons, including the
Corporation, Subsidiaries, Participants, any person claiming any rights under
the Plan from or through any Participant, and shareholders. The express grant of
any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee. A memorandum signed by all members of the Committee shall constitute
the act of the Committee without the necessity, in such event, to hold a
meeting. The Committee may delegate to officers or managers of the Corporation
or any Subsidiary the authority, subject to such terms as the Committee shall
determine, to perform administrative functions under the Plan.


                    3.03.   Limitation of Liability. Each member of the
Committee shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him by any officer or other employee of the
Corporation or any Subsidiary, the Corporation's independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Corporation to assist in the administration of the Plan. No
member of the Committee, nor any officer or employee of the Corporation acting
on behalf of the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Committee and any officer or employee of the
Corporation acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Corporation with respect to any such
action, determination, or interpretation.


          SECTION 4.   Shares Subject to the Plan.  Subject to adjustment as
provided in Section 10, the total number of Shares reserved and available for
Awards under the Plan shall be 9,000,000. Such Shares may be authorized and
unissued Shares or Shares purchased on the open market. For purposes of this
Section 4, the number of and time at which Shares shall be deemed to be subject
to Awards and therefore counted against the number of Shares reserved and
available under the Plan shall be earliest date at which the Committee can
reasonably estimate the number of Shares to be distributed in settlement of an
Award or with respect to which payments will be made; provided, however, that,
the Committee may adopt procedures for the counting of Shares relating to any
Award for which the number of Shares to be distributed or with respect to which
payment will be made cannot be fixed at the date of grant to ensure appropriate
counting, avoid double counting (in the case of tandem or substitute awards),
and provide for adjustments in any case in which the number of Shares actually
distributed or with respect to which payments are actually made differs from the
number of Shares previously counted in connection with such Award.


          If any Shares to which an Award relates are forfeited or the award is
settled or terminates without a distribution of Shares (whether or not cash,
other Awards, or other property is distributed with respect to such Award), any
Shares counted against the number of Shares reserved and available under the
Plan with respect to such Award shall, to the extent of any such forfeiture,
settlement or termination, again be available for Awards under the Plan.


          SECTION 5.   Eligibility.  Awards may be granted only to individuals
who are officers or other salaried employees (including employees who also are
directors) of the Corporation or a Subsidiary; provided, however, that no Award
shall be granted to any member of the Committee.


          SECTION 6.   Specific Terms of Awards.


                    6.01.   General.  Awards may be granted on the terms and
conditions set forth in this Section 6. In addition, the Committee may impose on
any Award or the exercise thereof, at the date of grant or thereafter (subject
to Section 11.02), such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee shall determine, including without
limitation the acceleration of vesting of any Awards or terms requiring
forfeiture of Awards in the event of termination of employment by the
Participant. Except as provided in Sections 7.03 or 7.04, only services may be
required as consideration for the grant of any Award.


                    6.02.   Performance Awards. Subject to the provisions of
Sections 7.01 and 7.02, the Committee is authorized to grant Performance Awards
to Participants on the following terms and conditions:


                              (i)    Award and Conditions. A Performance Award
shall confer upon the Participant rights, valued as determined by the Committee,
and payable to, or exercisable by, the Participant to whom the Performance Award
is granted, in whole or in part, as determined by the Committee, conditioned
upon the achievement of performance criteria determined by the Committee.


                              (ii)    Other Terms. A Performance Award shall be
denominated in Shares and may be payable in cash, Shares, other Awards, or other
property, and have such other terms as shall be determined by the Committee.


                    6.03.   Dividend Equivalents. The Committee is authorized to
grant Dividend Equivalents to Participants. The Committee may provide that
Dividend Equivalents shall be paid or distributed when accrued or shall be
deemed to have been reinvested in additional Shares or Awards, or otherwise
reinvested.


                    6.04.   Restricted Stock. The Committee is authorized to
grant Restricted Stock to Participants on the following terms and conditions:


                              (i)    Issuance and Restrictions. Restricted Stock
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends thereon), which
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, or otherwise as the Committee shall
determine.


                              (ii)    Forfeiture. Performance-Based Restricted
Stock shall be forfeited unless preestablished performance criteria specified by
the Committee are met during the applicable restriction period. Except as
otherwise determined by the Committee, upon termination of employment (as
determined under criteria established by the Committee) during the applicable
restriction period, Restricted Stock that is at that time subject to
restrictions shall be forfeited and reacquired by the Corporation; provided,
however, that the Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Restricted Stock will be waived in whole or in
part in the event of terminations resulting from specified causes.


                              (iii)    Possession of Restricted Shares.
Restricted Stock granted under the Plan may be evidenced in such manner as the
Committee shall determine. If certificates representing Restricted Stock are
registered in the name of the Participant, such certificates shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, the Corporation shall retain physical
possession of the certificates, and the Participant shall deliver a stock power
to the Corporation, endorsed in blank, relating to the Restricted Stock. If
non-certificated shares representing Restricted Stock are registered in the name
of the Participant, such shares shall be maintained in a separate restricted
share account subject to terms, conditions, and restrictions of like effect.


                              (iv)    Dividends. Unless otherwise determined by
the Committee, cash dividends paid on Performance-Based Restricted Stock shall
be automatically reinvested in additional shares of Performance-Based Restricted
Stock and cash dividends paid on other Restricted Stock shall be paid to the
Participant. Dividends reinvested in Performance-Based Restricted Stock and
Shares distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such stock or other property has been distributed.


                    6.05.   Deferred Stock. The Committee is authorized to grant
Deferred Stock to Participants, on the following terms and conditions:


                              (i)    Award and Restrictions. Delivery of Shares
will occur upon expiration of the deferral period specified for Deferred Stock
by the Committee (or, if permitted by the Committee, as elected by the
Participant). In addition, Deferred Stock shall be subject to such restrictions
as the Committee may impose, which restrictions may lapse at the expiration of
the deferral period or at earlier specified times, separately or in combination,
in installments, or otherwise, as the Committee shall determine.


                              (ii)    Forfeiture.  Except as otherwise
determined by the Committee, upon termination of employment (as determined under
criteria established by the Committee) during the applicable deferral period or
portion thereof (as provided in the Award Agreement evidencing the Deferred
Stock), all Deferred Stock that is at that time subject to deferral (other than
a deferral at the election of the Participant) shall be forfeited; provided,
however, that the Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Deferred Stock will be waived in whole or in
part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of
Deferred Stock.


                    6.06.   Options.  The Committee is authorized to grant
Options to Participants on the following terms and conditions:


                              (i)    Exercise Price.  The exercise price per
Share purchasable under an Option shall be determined by the Committee;
provided, however, that, except as provided in Section 7.03, such exercise price
shall be not less than the Fair Market Value of a Share on the date of grant of
such Option.


                              (ii)    Time and Method of Exercise.  The
Committee shall determine the time or times at which an Option may be exercised
in whole or in part, the methods by which such exercise price may be paid or
deemed to be paid, the form of such payment, including, without limitation,
cash, Shares, other Awards or awards issued under other Corporation plans, or
other property (including notes or other contractual obligations of Participants
to make payment on a deferred basis, such as through "cashless exercise"
arrangements), and the methods by which Shares will be delivered or deemed to be
delivered to Participants. Options shall expire not later than ten years after
the date of grant.


                              (iii)    Incentive Stock Options. The terms of any
Incentive Stock Option granted under the Plan shall comply in all respects with
the provisions of Section 422 of the Code, including but not limited to the
requirement that no Incentive Stock Option shall be granted more than ten years
after the effective date of the Plan. Anything in the Plan to the contrary
notwithstanding, no term of the Plan relating to Incentive Stock Options shall
be interpreted, amended, or altered, nor shall any discretion or authority
granted under the Plan be exercised, so as to disqualify either the Plan or any
Incentive Stock Option under Section 422 of the Code. In the event a Participant
voluntarily disqualifies an Option as an Incentive Stock Option, the Committee
may, but shall not be obligated to, make such additional Awards or pay bonuses
as the Committee shall deem appropriate to reflect the tax savings to the
Corporation which result from such disqualification.


                    6.07.   Stock Appreciation Rights.  The Committee is
authorized to grant Stock Appreciation Rights to Participants on the following
terms and conditions:


                              (i)    Right to Payment.  A Stock Appreciation
Right shall confer on the Participant to whom it is granted a right to receive,
upon exercise thereof, the excess of (A) the Fair Market Value of one Share on
the date of exercise (or, if the Committee shall so determine in the case of any
such right, other than one related to an Incentive Stock Option, the Fair Market
Value of one Share at any time during a specified period before or after the
date of exercise) over (B) the grant price of the Stock Appreciation Right as
determined by the Committee as of the date of grant of the Stock Appreciation
Right, which, except as provided in Section 7.03, shall be not less than the
Fair Market Value of one Share on the date of grant.


                              (ii)    Other Terms.  The Committee shall
determine the time or times at which a Stock Appreciation Right may be exercised
in whole or in part, the method of exercise, method of settlement, form of
consideration payable in settlement, method by which Shares will be delivered or
deemed to be delivered to Participants, and any other terms and conditions of
any Stock Appreciation Right. Limited Stock Appreciation Rights that may be
exercised only upon the occurrence of a Change of Control (as such term is
defined in Section 9.02 or as otherwise defined by the Committee) may be granted
under this Section 6.07. Stock Appreciation Rights shall expire not later than
ten years after the date of grant.


                    6.08.   Other Stock-Based Awards.  The Committee is
authorized to grant to Participants such other Awards that are denominated or
payable in, valued in whole or in part by reference to, or otherwise based on or
related to, Shares, as deemed by the Committee to be consistent with the
purposes of the Plan, including without limitation, Shares awarded purely as a
"bonus" and not subject to any restrictions or conditions, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Shares, purchase rights, and Awards valued by reference to book value of Shares
or the value of securities of or the performance of specified Subsidiaries. The
Committee shall determine the terms and conditions of such Awards, which may
include performance criteria. Shares delivered pursuant to an Award in the
nature of a purchase right granted under this Section 6.08 shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Shares, other Awards, or other
property, as the Committee shall determine.


          SECTION 7.   Certain Provisions Applicable to Awards.


                    7.01.   Performance-Based Awards.  Performance Awards,
Performance-Based Restricted Stock, and Other Stock-Based Awards subject to
performance criteria are intended to be "qualified performance-based
compensation" within the meaning of section 162(m) of the Code and shall be paid
solely on account of the attainment of one or more preestablished, objective
performance goals within the meaning of section 162(m) and the regulations
thereunder. Until otherwise determined by the Committee, the performance goal
shall be the attainment of preestablished amounts of annual net income of the
Corporation.


          The payout of any such Award to a Covered Employee may be reduced, but
not increased, based on the degree of attainment of other performance criteria
or otherwise at the discretion of the Committee.


                    7.02.   Maximum Yearly Awards.  A maximum of 250,000 Shares
(or the equivalent Fair Market Value thereof with respect to Awards valued in
whole or in part by reference to, or otherwise based on or related to, Shares)
may be made subject to Performance Awards, Performance-Based Restricted Stock,
and Other Stock-Based Awards subject to performance criteria in any Year. The
maximum payout of such Awards in any Year may not exceed 160% of the amount
thereof, or 400,000 Shares in the aggregate and 100,000 Shares in the case of
any Participant. A maximum of 1,500,000 Shares may be made subject to Options
and Stock Appreciation Rights in any Year. No Participant may receive Awards
covering or representing more than 25% of the maximum number of Shares which may
be made subject to such types of Awards in any Year. The Share amounts in this
Section 7.02 are subject to adjustment under Section 10 and are subject to the
Plan maximum under Section 4.


                    7.03.   Stand-Alone, Additional, Tandem, and Substitute
Awards.  Awards granted under the Plan may, in the discretion of the Committee,
be granted either alone or in addition to, in tandem with, or in substitution
for any other Award granted under the Plan or any award granted under any other
plan of the Corporation, any Subsidiary, or any business entity to be acquired
by the Corporation or a Subsidiary, or any other right of a Participant to
receive payment from the Corporation or any Subsidiary. If an Award is granted
in substitution for another Award or award, the Committee shall require the
surrender of such other Award or award in consideration for the grant of the new
Award. Awards granted in addition to or in tandem with other Awards or awards
may be granted either as of the same time as or a different time from the grant
of such other Awards or awards. The per Share exercise price of any Option,
grant price of any Stock Appreciation Right, or purchase price of any other
Award conferring a right to purchase Shares:


                              (i)    Granted in substitution for an outstanding
Award or award shall be not less than the lesser of the Fair Market Value of a
Share at the date such substitute award is granted or such Fair Market Value at
that date reduced to reflect the Fair Market Value at that date of the Award or
award required to be surrendered by the Participant as a condition to receipt of
the substitute Award; or


                              (ii)    Retroactively granted in tandem with an
outstanding Award or award shall be not less than the lesser of the Fair Market
Value of a Share at the date of grant of the later Award or at the date of grant
of the earlier Award or award.


                    7.04.   Exchange Provisions.  The Committee may at any time
offer to exchange or buy out any previously granted Award for a payment in cash,
Shares, other Awards (subject to Section 7.03), or other property based on such
terms and conditions as the Committee shall determine and communicate to the
Participant at the time that such offer is made.


                    7.05.   Term of Awards.  The term of each Award shall be for
such period as may be determined by the Committee; provided, however, that in no
event shall the term of any Option or a Stock Appreciation Right granted in
tandem therewith exceed a period of ten years from the date of its grant (or
such shorter period as may be applicable under Section 422 of the Code).


                    7.06.   Form of Payment Under Awards.  Subject to the terms
of the Plan and any applicable Award Agreement, payments to be made by the
Corporation or a Subsidiary upon the grant or exercise of an Award may be made
in such forms as the Committee shall determine, including without limitation,
cash, Shares, other Awards, or other property, and may be made in a single
payment or transfer, in installments, or on a deferred basis. Such payments may
include, without limitation, provisions for the payment or crediting of
reasonable interest on installment or deferred payments or the grant or
crediting of Dividend Equivalents in respect of installment or deferred payments
denominated in Shares.


                    7.07.   Loan Provisions.  With the consent of the Committee,
and subject to compliance with applicable laws and regulations, the Corporation
may make, guarantee, or arrange for, a loan or loans to a Participant with
respect to the exercise of any Option or other payment in connection with any
Award, including the payment by a Participant of any or all federal, state, or
local income or other taxes due in connection with any Award. Subject to such
limitations, the Committee shall have full authority to decide whether to make a
loan or loans hereunder and to determine the amount, terms, and provisions of
any such loan or loans, including the interest rate to be charged in respect of
any such loan or loans, whether the loan or loans are to be with or without
recourse against the borrower, the terms on which the loan is to be repaid and
conditions, if any, under which the loan or loans may be forgiven. Nothing in
this Section shall be construed as implying that the Committee shall or will
offer such loans.


          SECTION 8.   General Restrictions Applicable to Awards.


                    8.01.   Six-Month Holding Period Restrictions Under Rule
16b-3.  Unless a Participant could otherwise transfer an equity security,
derivative security, or Shares issued upon exercise of a derivative security
granted under the Plan without incurring liability under Section 16(b) of the
Exchange Act, (i) an equity security issued under the Plan, other than an equity
security issued upon exercise or conversion of a derivative security granted
under the Plan, shall be held for at least six months from the date of
acquisition; (ii) with respect to a derivative security issued under the Plan,
at least six months shall elapse from the date of acquisition of the derivative
security to the date of disposition of the derivative security (other than upon
exercise or conversion) or its underlying equity security; and (iii) any Award
in the nature of a Stock Appreciation Right must be held for six months from the
date of grant to the date of cash settlement.


                    8.02.   Nontransferability; ISO Exercisability.  Awards
which constitute derivative securities (including any option, stock appreciation
right, or similar right) shall not be transferable by a Participant except by
will or the laws of descent and distribution or, in the case of any derivative
security other than an Incentive Stock Option, pursuant to a beneficiary
designation authorized under Section 8.04 or pursuant to a qualified domestic
relations order as defined under the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder. An Incentive
Stock Option shall be exercisable during the lifetime of a Participant only by
such Participant or his guardian or legal representative.


                    8.03.   Compliance with Rule 16b-3.  It is the intent of the
Corporation that this Plan comply in all respects with Rule 16b-3 in connection
with any Award granted to a person who is subject to Section 16 of the Exchange
Act. Accordingly, if any provision of this Plan or any Award Agreement does not
comply with the requirements of Rule 16b-3 as then applicable to any such
person, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements with respect to such person.


                    8.04.   Limits on Transfer of Awards; Beneficiaries.  No
right or interest of a Participant in any Award shall be pledged, encumbered, or
hypothecated to or in favor of any party (other than the Corporation or a
Subsidiary), or shall be subject to any lien, obligation, or liability of such
Participant to any party (other than the Corporation or a Subsidiary). Unless
otherwise determined by the Committee (subject to the requirements of Section
8.02), no Award subject to any restriction shall be assignable or transferable
by a Participant otherwise than by will or the laws of descent and distribution
(except to the Corporation under the terms of the Plan); provided, however, that
a Participant may, in the manner established by the Committee and subject to
Section 8.02, designate a beneficiary or beneficiaries to exercise the rights of
the Participant, and to receive any distribution, with respect to any Award,
upon the death of the Participant. A beneficiary, guardian, legal
representative, or other person claiming any rights under the Plan from or
through any Participant shall be subject to all terms and conditions of the Plan
and any Award Agreement applicable to such Participant or agreement applicable
to such, except to the extent the Plan and such Award Agreement or agreement
otherwise provide with respect to such persons, and to any additional
restrictions deemed necessary or appropriate by the Committee.


                    8.05.   Registration and Listing Compliance.  The
Corporation shall not be obligated to deliver any Award or distribute any Shares
with respect to any Award in a transaction subject to regulatory approval,
registration, or any other applicable requirement of federal or state law, or
subject to a listing requirement under any listing or similar agreement between
the Corporation and any national securities exchange, until such laws,
regulations, and contractual obligations of the Corporation have been complied
with in full, although the Corporation shall be obligated to use its best
efforts to obtain any such approval and comply with such requirements as
promptly as practicable.


                    8.06.   Share Restrictions.  All Shares delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such
stop-transfer order and other restrictions as the Committee may deem advisable
under applicable federal or state laws, rules and regulations thereunder, and
the rules of any national securities exchange on which Shares are listed. The
Committee may cause (i) a legend or legends to be placed on such Shares, if they
are evidenced by certificates, to make appropriate reference to such
restrictions or any other restrictions that may be applicable to Shares,
including under the terms of the Plan or any Award Agreement, and (ii) the
creation and maintenance of a segregated restricted share account to hold any
such Shares that are issued to a Participant as shares without certificates. In
addition, during any period in which Awards or Shares are subject to
restrictions under the terms of the Plan or any Award Agreement, or during any
period during which delivery or receipt of an Award or Shares has been deferred
by the Committee or a Participant, the Committee may require the Participant to
enter into an agreement providing that any Shares issuable or issued pursuant to
an Award shall (i) if represented by certificates, remain in the physical
custody of the Corporation or such other person as the Committee may designate,
or (ii) if issued as shares without certificates, remain in a segregated
restricted share account from which they may be released only at the direction
of the Corporation or such other person as the Committee may designate.


          SECTION 9.   Change of Control Provisions.


Unless the Participant and the Company agree in writing that the provisions of
this Section 9 shall not apply, the following provisions shall apply in the
event of a "Change of Control" as defined in this Section 9:


                    9.01.   Acceleration.  The following shall automatically
occur upon the occurrence of a "Change of Control" (as defined in Section 9.02):


                              (i)    50% of all Performance Awards,
Performance-Based Restricted Stock and Other Stock-Based Awards not in the
nature of a right that may be exercised and which are subject to performance
criteria shall be deemed fully earned and vested at a deemed achievement level
equal to the higher of (x) the targeted level of performance for such award or
(y) the average level (expressed as a percentage of target) of achievement in
respect of similar performance stock-based awards which matured over the three
fiscal years immediately preceding the year in which the Change of Control
occurred; payment of each such vested award shall be made to the Participant, in
the form described in Section 9.03, as soon as practicable following such Change
of Control; and the remainder of each such award shall remain outstanding (on a
converted basis, if applicable) and shall remain subject to the terms and
conditions of the Plan;


                              (ii)    Each share of Restricted Stock and each
Other Stock-Based Award not in the nature of a right that may be exercised and
which is not subject to performance criteria shall be fully vested and earned;


                              (iii)    Any Option, Stock Appreciation Right, and
other Award in the nature of a right that may be exercised which was not
previously exercisable and vested shall become fully exercisable and vested; and


                              (iv)    The restrictions, deferral limitations,
and forfeiture conditions applicable to any other Award granted under the Plan
shall lapse and such Awards shall be deemed fully vested.


                    9.02.   Change of Control. For the purposes of this Plan, a
"Change of Control" shall mean the first to occur (after February 11, 2002) of
the following:



(1)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (x) the then outstanding shares of common stock of the
Corporation (the "Outstanding Corporation Common Stock") or (y) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the "Outstanding
Corporation Voting Securities"); provided, however, that the following
acquisitions (collectively, the "Excluded Acquisitions") shall not constitute a
Change of Control (it being understood that shares acquired in an Excluded
Acquisition may nevertheless be considered in determining whether any subsequent
acquisition by such individual, entity or group (other than an Excluded
Acquisition) constitutes a Change of Control): (i) any acquisition directly from
the Corporation or any Subsidiary; (ii) any acquisition by the Corporation or
any Subsidiary; (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any Subsidiary; (iv) any
acquisition by an underwriter temporarily holding Corporation securities
pursuant to an offering of such securities; (v) any acquisition in connection
with which, pursuant to Rule 13d-1 promulgated pursuant to the Exchange Act, the
individual, entity or group is permitted to, and actually does, report its
beneficial ownership on Schedule 13G (or any successor Schedule); provided that,
if any such individual, entity or group subsequently becomes required to or does
report its beneficial ownership on Schedule 13D (or any successor Schedule),
then, for purposes of this paragraph, such individual, entity or group shall be
deemed to have first acquired, on the first date on which such individual,
entity or group becomes required to or does so report, beneficial ownership of
all of the Outstanding Corporation Common Stock and/or Outstanding Corporation
Voting Securities beneficially owned by it on such date; or (vi) any acquisition
in connection with a Business Combination (as hereinafter defined) which,
pursuant to subparagraph (3) below, does not constitute a Change of Control; or


(2)    Individuals who, as of February 11, 2002, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election, or nomination for election by the Corporation's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of an individual, entity or group other than
the Board; or


(3)    Approval by the shareholders of the Corporation of a reorganization,
merger, consolidation or other business combination (any of the foregoing, a
"Business Combination") of the Corporation or any Subsidiary with any other
corporation, in any case with respect to which:


               (a)    the Outstanding Corporation Voting Securities outstanding
immediately prior to such Business Combination do not, immediately following
such Business Combination, continue to represent (either by remaining
outstanding or being converted into voting securities of the resulting or
surviving entity or any ultimate parent thereof) more than 60% of the
outstanding common stock and of the then outstanding voting securities entitled
to vote generally in the election of directors of the resulting or surviving
entity (or any ultimate parent thereof); or


               (b)    less than a majority of the members of the board of
directors of the resulting or surviving entity (or any ultimate parent thereof)
in such Business Combination (the "New Board") consists of individuals
("Continuing Directors") who were members of the Incumbent Board (as defined in
subparagraph (2) above) immediately prior to consummation of such Business
Combination (excluding from Continuing Directors for this purpose, however, any
individual whose election or appointment to the Board was at the request,
directly or indirectly, of the entity which entered into the definitive
agreement with the Corporation or any Subsidiary providing for such Business
Combination); or


               (c)    in the case of a Business Combination with an unaffiliated
third party as a result of which at least a majority of the New Board will
initially consist of Continuing Directors, the Board determines, prior to such
approval by shareholders, that there does not exist a reasonable assurance that,
for at least a two-year period following consummation of such Business
Combination, at least a majority of the members of the New Board will continue
to consist of Continuing Directors and individuals whose election, or nomination
for election by shareholders of the resulting or surviving entity (or any
ultimate parent thereof) in such Business Combination, would be approved by a
vote of at least a majority of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved;


provided, however, that prior to any such approval by shareholders, the Board
may determine, in its sole discretion, that under the particular facts and
circumstances, a Change of Control shall not occur until the consummation of
such Business Combination; or


(4)    Approval by the shareholders of the Corporation of (i) a complete
liquidation or dissolution of the Corporation or (ii) a sale or other
disposition of all or substantially all of the assets of the Corporation, other
than to a corporation with respect to which, following such sale or other
disposition, more than 60% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such sale or
other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities as the
case may be; provided, however, that prior to any such approval by shareholders,
the Board may determine, in its sole discretion, that under the particular facts
and circumstances, a Change of Control shall not occur until the consummation of
such sale or other disposition.


       The term "the sale or disposition by the Corporation of all or
substantially all of the assets of the Corporation" shall mean a sale or other
disposition transaction or series of related transactions involving assets of
the Corporation or of any Subsidiary (including the stock of any Subsidiary) in
which the value of the assets or stock being sold or otherwise disposed of (as
measured by the purchase price being paid therefor or by such other method as
the Board determines is appropriate in a case where there is no readily
ascertainable purchase price) constitutes more than two-thirds of the fair
market value of the Corporation (as hereinafter defined). The "fair market value
of the Corporation" shall be the aggregate market value of the then Outstanding
Corporation Common Stock (on a fully diluted basis) plus the aggregate market
value of the Corporation's other outstanding equity securities. The aggregate
market value of the shares of Outstanding Corporation Common Stock shall be
determined by multiplying the number of shares of Outstanding Corporation Common
Stock (on a fully diluted basis) outstanding on the date of the execution and
delivery of a definitive agreement with respect to the transaction or series of
related transactions (the "Transaction Date") by the average closing price of
the shares of Outstanding Corporation Common Stock for the ten trading days
immediately preceding the Transaction Date. The aggregate market value of any
other equity securities of the Corporation shall be determined in a manner
similar to that prescribed in the immediately preceding sentence for determining
the aggregate market value of the shares of Outstanding Corporation Common Stock
or by such other method as the Board shall determine is appropriate.


                    9.03.   Form of Payment.  If as a result of a Change of
Control, the Shares are exchanged for or converted into a different form of
equity security and/or the right to receive other property (including cash),
payment in respect of the underlying awards described in Sections 9.01(i), (ii)
and, with respect to stock-based awards, 9.01(iv) shall, to the maximum extent
practicable, be made in the same form. If a Change of Control occurs and the
Corporation's shareholders do not, as a group, receive consideration in
connection with such Change of Control, then payment in respect of awards
described in this Section 9.03 shall be made in cash based on the average Share
closing price for the 20 trading days immediately preceding the date of the
Change of Control.


                    9.04.   Benefits Upon First Anniversary of Change of
Control.  If a Participant remains employed by the Corporation or its affiliated
companies, or both, as applicable, from the date of a Change of Control to the
date of the first anniversary of such Change of Control, or if prior to the
first anniversary of such Change of Control, the Participant's employment with
the Corporation or its affiliates is involuntarily terminated by the Corporation
or its affiliates, or both, as applicable, other than for Cause or Disability,
the performance stock-based awards outstanding immediately prior to such Change
of Control that did not become vested and earned at the time of such Change of
Control pursuant to Section 9.01(i) shall become vested and earned as of the
earlier of (a) the first anniversary of the Change of Control or (b) the date
the Participant's employment is terminated. Payment in respect of such awards
shall be made as soon as practicable following such date. The deemed level of
achievement with respect to such awards, as well as the form of payment thereof,
shall be as described in 9.01(i).


          SECTION 10.   Adjustment Provisions.  In the event that the Committee
shall determine that any dividend or other distribution (whether in the form of
cash, Shares, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
or share exchange, or other similar corporate transaction or event, affects the
Shares such that an adjustment is determined by the Committee to be appropriate
in order to prevent dilution or enlargement of the rights of Participants under
the Plan, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of (i) the number and kind of Shares which may thereafter be
issued in connection with Awards (ii) the number and kind of Shares issued or
issuable in respect of outstanding Awards, and (iii) the exercise price, grant
price, or purchase price relating to any Award or, if deemed appropriate, make
provision for a cash payment with respect to any outstanding Award; provided,
however, in each case, that, with respect to Incentive Stock Options, no such
adjustment shall be authorized to the extent that such authority would cause the
Plan to violate Section 422(b)(1) of the Code. In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence) affecting the
Corporation or any Subsidiary or the financial statements of the Corporation or
any Subsidiary, or in response to changes in applicable laws, regulations, or
accounting principles.


          SECTION 11.   Changes to the Plan and Awards.


                    11.01.   Changes to the Plan.  The Board may amend, alter,
suspend, discontinue or terminate the Plan without the consent of shareholders
or Participants, except that any such amendment, alteration, suspension,
discontinuation, or termination shall be subject to the approval of the
Corporation's shareholders within one year after such Board action if such
shareholder approval is required by any federal or state law or regulation or
the rules of any stock exchange on which the Shares may be listed, or if the
Board in its discretion determines that obtaining such shareholder approval is
for any reason advisable; provided, however, that, without the consent of an
affected Participant, no amendment, alteration, suspension, discontinuation, or
termination of the Plan may impair the rights of such Participant under any
Award theretofore granted to him.


                    11.02.   Changes to Awards.  The Committee may waive any
conditions or rights under, or amend, alter, suspend, discontinue, or terminate,
any Award theretofore granted and any Award Agreement relating thereto;
provided, however, that, without the consent of an affected Participant, no such
amendment, alteration, suspension, discontinuation, or termination of any Award
may impair the rights of such Participant under such Award.


          SECTION 12.   General Provisions.


                    12.01.   No Rights to Awards.  No Participant or employee
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Participants and employees.


                    12.02.   No Shareholder Rights.  No Award shall confer on
any Participant any of the rights of a shareholder of the Corporation unless and
until Shares are duly issued or transferred to the Participant in accordance
with the terms of the Award.


                    12.03.   Tax Withholding.  The Corporation or any Subsidiary
is authorized to withhold from any Award granted, any payment relating to an
Award under the Plan, including from a distribution of Shares, or any payroll or
other payment to a Participant, amounts of withholding and other taxes due with
respect thereto, its exercise, or any payment thereunder, and to take such other
action as the Committee may deem necessary or advisable to enable the
Corporation and Participants to satisfy obligations for the payment of
withholding taxes and other tax liabilities relating to any Award. This
authority shall include authority to withhold or receive Shares or other
property and to make cash payments in respect thereof in satisfaction of
Participant's tax obligations.


                    12.04.   No Right to Employment.  Nothing contained in the
Plan or any Award Agreement shall confer, and no grant of an Award shall be
construed as conferring, upon any employee any right to continue in the employ
of the Corporation or any Subsidiary or to interfere in any way with the right
of the Corporation or any Subsidiary to terminate his employment at any time or
increase or decrease his compensation from the rate in existence at the time of
granting of an Award.


                    12.05.   Unfunded Status of Awards.  The Plan is intended to
constitute an "unfunded" plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award shall give any such Participant any
rights that are greater than those of a general creditor of the Corporation;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Corporation's obligations under the Plan to
deliver cash, Shares, other Awards, or other property pursuant to any award,
which trusts or other arrangements shall be consistent with the "unfunded"
status of the Plan unless the Committee otherwise determines with the consent of
each affected Participant.


                    12.06.   Other Compensatory Arrangements.  The Corporation
or any Subsidiary shall be permitted to adopt other or additional compensation
arrangements (which may include arrangements which relate to Awards), and such
arrangements may be either generally applicable or applicable only in specific
cases.


                    12.07.   Fractional Shares.  No fractional Shares shall be
issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, other Awards, or other property shall be issued or paid
in lieu of fractional Shares or whether such fractional Shares or any rights
thereto shall be forfeited or otherwise eliminated.


                    12.08.   Governing Law.  The validity, construction, and
effect of the Plan, any rules and regulations relating to the Plan, and any
Award Agreement shall be determined in accordance with the laws of the State of
Florida, without giving effect to principles of conflicts of laws, and
applicable federal law.


          SECTION 13.   Effective Date.  The Plan became effective on February
14, 1994 having been approved by the affirmative vote of the holders of a
majority of the Shares present or represented and entitled to vote (and the
affirmative vote of a majority of the Shares voting) at a meeting of the
Corporation's shareholders held on May 9, 1994. The Plan was amended and
restated by the Board of Directors of the Corporation at a meeting held on
February 11, 2002 and further amended and restated by the Board of Directors of
the Corporation at a meeting held on December 20, 2002.